NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-5514-17T4

IN THE MATTER OF
APPLICATION FOR PERMIT
TO CARRY HANDGUN
RAMIRO GONZALEZ, JR.


                Submitted October 3, 2019 – Decided October 24, 2019

                Before Judges Koblitz and Mawla.

                On appeal from the Superior Court of New Jersey, Law
                Division, Cumberland County.

                Evan F. Nappen, PC, attorneys for appellant Ramiro
                Gonzalez, Jr. (Louis P. Nappen, on the brief).

                Jennifer    Webb-McRae,        Cumberland       County
                Prosecutor, attorney for respondent State of New Jersey
                (Danielle R. Pennino, Assistant Prosecutor, of counsel
                and on the brief).

PER CURIAM

      Ramiro Gonzalez, Jr. appeals from the June 14, 2018 order denying, after

an evidentiary hearing, his application to renew his gun carry permit pursuant to

N.J.S.A. 2C:58-4. We affirm.
      Gonzalez initially received a gun carry permit in 2016, without objection

from the Cumberland County Prosecutor's Office. He submitted his two-year

renewal application to the Chief of Police of the City of Vineland. After an

investigation and review of his application, the police chief approved the

renewal application and forwarded it to the court for review. The prosecutor,

however, objected to Gonzalez's renewal application.

      After hearing testimony from Gonzalez and reviewing the documents

provided in support of his renewal, the trial court denied his renewal application.

The trial court found that Gonzalez failed to establish a "justifiable need" as

required by statute and our Supreme Court. In re Preis, 118 N.J. 564 (1990).

The trial court acknowledged its mistake in initially granting the permit.

      On appeal, Gonzalez argues that the trial court erred by not finding a

justifiable need to carry a gun. He also argues for the first time on appeal that

the N.J.S.A. 2C:58-4 requirement of justifiable need is unconstitutional.

Defendant's constitutional arguments are without sufficient merit to require

discussion in a written opinion.     R. 2:11-3(e)(1)(E).     The justifiable need

requirement in N.J.S.A. 2C:58-4(c) and (d) has been found constitutional in

Drake v. Filko, 724 F.3d 426 (3d Cir. 2013), and in our decision In re Wheeler,




                                                                          A-5514-17T4
                                        2
433 N.J. Super. 560, 590–622 (App. Div. 2013). We find no basis in the record

to depart from that well-reasoned precedent.

      Gonzalez's primary argument focuses on how his qualifications and

experience in performing statutorily authorized duties, coupled with the known

threats of his security work, are sufficient to establish a justifiable need to carry

a handgun. Gonzalez is thirty-four years old and employed as the Director of

Operations and in-house Firearms Instructor for RST Security & Investigations,

LLC located in Vineland, New Jersey. The company is owned by two retired

state troopers and employs twenty to twenty-five people.

      According to the letter from his employer attached to his renewal

application, Gonzalez is certified under the Security Officer Registration Act,

N.J.S.A. 45:19A-1 to -12, as an armed security officer. In his capacity as a

security officer, he performs statutorily authorized duties under circumstances

that present a substantial threat of serious bodily harm to himself and others

under his protection.     The employer provided evidence of specific work

incidents involving a threat.

      The court denied Gonzalez's renewal application for a permit to carry a

handgun because he had not demonstrated the justifiable need that is required

under N.J.S.A. 2C:58-4 and discussed by our Supreme Court in Preis. The court


                                                                            A-5514-17T4
                                         3
found Gonzalez to be a "model citizen" and "found his testimony to be credible

and candid." Not only had Gonzalez "established proficiency with weapons,

self-defense, defense of others and property, but [he] is uniquely qualified to

teach those who teach others such tactics."

       In its opinion, the court focused on the fact that Gonzalez is employed by

an agency that, under the Private Detective Act of 1939, N.J.S.A. 45:19-8 to -

42, is "authorized to protect persons or property." Citing to our Supreme Court's

holding in Preis, the court noted that the Legislature has not carved out an

exemption from the strict gun carry provisions for those who are employed by

private-detective agencies or private-security agencies. "Only employees of

armored-car companies are singled out for special treatment." Preis, 118 N.J. at

569.

       The court stated that the "applicant's employer provides services to a

number of different entities, some of which would meet the standard set forth

by the Preis Court, and some that would not." Renewing the gun carry permit

would result in a "generalized issuance of a permit without demonstrable need

to carry guns for self-protection from dangers to either self or to others."

       We apply a de novo standard of review when reviewing conclusions of

law. In re Sportsman's Rendezvous Retail Firearms Dealer's License, 374 N.J.


                                                                          A-5514-17T4
                                        4
Super. 565, 575 (App. Div. 2005). We "should accept a trial court's findings of

fact that are supported by substantial credible evidence."        In re Return of

Weapons to J.W.D., 149 N.J. 108, 116 (1997).

      We understand the potential employment ramifications for Gonzalez in

the denial of his application, especially in light of its initial approval. However,

if the court makes a mistaken decision in initially granting a permit, it should

not add to the error by its repetition at the time of renewal. After our de novo

legal review, we affirm substantially for the reasons expressed in the trial court's

comprehensive written opinion attached to its order.

      Affirmed.




                                                                           A-5514-17T4
                                         5